Exhibit 10.1

NINTH AMENDMENT TO LOAN AGREEMENT

THIS NINTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into and effective as of November 17, 2010 (the “Amendment Closing Date”), by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC. (the
“Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”), ARROW MERCHANDISING, INC.
(“Arrow Merchandising”), FOSSIL HOLDINGS, LLC (“Fossil Holdings”) and FOSSIL
INTERNATIONAL HOLDINGS, INC. (“Fossil International”) (the Company, Fossil
Intermediate, Fossil Trust, Fossil I, Arrow Merchandising, Fossil Holdings and
Fossil International are sometimes referred to herein individually as a
“Guarantor” and collectively as the “Guarantors”).

RECITALS

WHEREAS, the Bank, the Borrower and certain of the Guarantors are parties to
that certain Loan Agreement dated as of September 23, 2004 (as amended, modified
or supplemented from time to time, the “Agreement”); and

WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth to extend the maturity date of
the loans under the Line of Credit and the Revolving Note (which evidences such
loans) to December 31, 2010.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I.

Definitions

Section 1.01. Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II.

Amendments

Section 2.01. Amendment to Section 1. Effective as of the Amendment Closing
Date, Section 1 of the Agreement is hereby amended such that the reference
therein to the date “November 17, 2010” shall instead mean and refer to the date
“December 31, 2010”.

ARTICLE III.

Conditions Precedent

Section 3.01. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Bank:

(a) The Bank shall have received (i) this Amendment, duly executed by the
Borrower and each Guarantor, and (ii) an amended and restated Revolving Note in
form and substance satisfactory to the Bank which extends the maturity date of
the Revolving Note to December 31, 2010, duly executed by the Borrower;

 

Ninth Amendment to Loan Agreement - Page 1



--------------------------------------------------------------------------------

(b) [intentionally omitted];

(c) [intentionally omitted];

(d) There shall have been no material adverse change in the business or
financial condition of the Borrower, the Company and the Guarantors, taken as a
whole;

(e) There shall be no material adverse litigation, either pending or threatened,
against the Borrower or any Guarantor that could reasonably be expected to have
a material adverse effect on the business or financial condition of the
Borrower, the Company and the Guarantors, taken as a whole;

(f) The representations and warranties contained herein and in the Agreement and
the other Loan Documents, as each is amended hereby, shall be true and correct
in all material respects as of the date hereof, as if made on the date hereof,
except to the extent such representations were made as of a specific date;

(g) No default or Event of Default under the Agreement, as amended hereby, shall
have occurred and be continuing, unless such default or Event of Default has
been specifically waived in writing by the Bank; and

(h) All requisite corporate, partnership or trust proceedings, as appropriate,
shall have been taken the Borrower and each Guarantor to authorize the
execution, delivery and performance of this Amendment, and such proceedings and
other legal matters incident thereto shall be satisfactory to the Bank and its
legal counsel.

ARTICLE IV.

Ratifications, Representations and Warranties, Covenants

Section 4.01. General Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. The parties hereto agree that the Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.

Section 4.02. Ratification of Guaranties. Each of the Guarantors hereby
acknowledges and consents to all of the terms and conditions of this Amendment
and hereby ratifies and confirms the Guaranty Agreement to which it is a party
to or for the benefit of the Bank and all of its obligations thereunder. Each of
the Guarantors hereby represents and acknowledges that it has not revoked,
terminated, limited or otherwise modified its obligations under the Guaranty
Agreement executed by it in any way and that it has no claims, counterclaims,
offsets, credits or defenses to the Guaranty Agreement executed by it or to the
other Loan Documents to which it is a party or the performance of its
obligations thereunder, all of which obligations are legal, valid and binding in
accordance with their terms. Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of the
Bank under the Guaranty Agreement to which such Guarantor is a party. Each
Guarantor hereby agrees that, with respect to the Guaranty Agreement to which it
is a party, all references in such Guaranty Agreement to the “Guaranteed
Obligations” shall include, without limitation, the obligations of the Borrower
to the Bank under the Agreement, as amended hereby, and all indebtedness
evidenced by the Revolving Note dated as of November 17, 2010, in the maximum
original principal amount of $200,000,000 made by the Borrower payable to the
order of the Bank. Finally, each of the Guarantors hereby represents and
acknowledges that the execution and delivery of this Amendment, the Revolving
Note and the other Loan Documents executed in connection herewith shall in no
way change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under its respective Guaranty Agreement (except as
specifically provided in this Section 4.02) and shall not constitute a waiver by
the Bank of any of the Bank’s rights or remedies against such Guarantor.

 

Ninth Amendment to Loan Agreement - Page 2



--------------------------------------------------------------------------------

Section 4.03. Ratification of Security Interests. The Company hereby agrees that
the Stock Pledge Agreement is hereby expressly amended such that the definition
of “Secured Obligations” contained therein includes, without limitation, all
indebtedness and other obligations of the Borrower now or hereafter existing
hereunder the Agreement, as amended hereby, and all indebtedness evidenced by
the Revolving Note dated as of November 17, 2010, in the maximum original
principal amount of $200,000,000 made by the Borrower payable to the order of
the Bank. Furthermore, the Company hereby ratifies and reaffirms its grant of a
security interest in all “Collateral”, as such term is defined in the Stock
Pledge Agreement, as security for the payment and performance of all “Secured
Obligations”, as such term is defined in the Stock Pledge Agreement, and all
other obligations under the Stock Pledge Agreement, as the same is amended
hereby, and represents and acknowledges that the Stock Pledge Agreement is not
subject to any claims, counterclaims, defenses or offsets and that all of its
obligations thereunder are legal, valid and binding in accordance with their
terms. Finally, the Company hereby represents and acknowledges that the
execution and delivery of this Amendment, the Revolving Note and the other Loan
Documents executed in connection herewith shall in no way change or modify its
obligations as a debtor, pledgor, assignor, obligor and/or grantor under the
Stock Pledge Agreement (except as specifically provided in this Section 4.03)
and shall not constitute a waiver by the Bank of any of the Bank’s rights or
remedies against the Company.

Section 4.04. Representations and Warranties, etc. The Borrower and each of the
Guarantors hereby jointly and severally represent and warrant to the Bank that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
duly authorized by all requisite corporate, partnership or trust proceedings, as
appropriate, and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Agreement of Limited
Partnership, Articles of Incorporation, By-Laws, Trust Agreement or other
organizational document, as applicable, of the Borrower or any Guarantor, or of
any mortgage, indenture, material contract, material agreement or other material
instrument, or any judgment, order or decree, binding upon the Borrower or any
Guarantor; (b) the officer(s) or other representatives, as applicable, of the
Borrower and each Guarantor executing and delivering this Amendment and any and
all other Loan Documents executed and/or delivered in connection herewith are
duly elected and are authorized, by resolution of the board of directors, board
of managers or trustees (or other applicable governing body) of the Borrower and
each such Guarantor, to execute on behalf of each such entity this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith; (c) the representations and warranties contained in the Agreement and
the other Loan Documents, as amended hereby, are true and correct in all
material respects on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date, except to the
extent such representations were made as of a specific date; (d) no default or
Event of Default under the Agreement, as amended hereby, or any other Loan
Document has occurred and is continuing, unless such default or Event of Default
has been specifically waived in writing by the Bank; and (e) the Borrower and
the Guarantors are in full compliance with all covenants and agreements
contained in the Agreement and the other Loan Documents, as amended hereby.

 

Ninth Amendment to Loan Agreement - Page 3



--------------------------------------------------------------------------------

Section 4.05. Subsidiaries, etc. The Borrower and each of the Guarantors hereby
jointly and severally represent and warrant to the Bank that each of the
Borrower and the Guarantors is in compliance with the requirements of
Section 12(m) of the Agreement as of the Amendment Closing Date and after giving
effect to this Amendment.

ARTICLE V.

Miscellaneous Provisions

Section 5.01. Survival of Representations and Warranties. All representations
and warranties made in the Agreement or any other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents to be executed in connection herewith, and no investigation by the
Bank or any closing shall affect the representations and warranties or the right
of the Bank to rely upon them.

Section 5.02. Reference to Agreement. Each of the Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or thereof or
pursuant to the terms of the Agreement, as amended hereby, are hereby amended so
that any reference in the Agreement and such other Loan Documents to the
Agreement shall mean a reference to the Agreement as amended hereby.

Section 5.03. Expenses of the Bank. As provided in the Agreement, the Borrower
agrees to pay on demand all reasonable costs and expenses incurred by the Bank
in connection with the preparation, negotiation and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications and supplements hereto or thereto, including, without
limitation, the costs and fees of the Bank’s legal counsel and all costs and
expenses incurred by the Bank in connection with the enforcement or preservation
of any rights or remedies under the Agreement or any other Loan Document, in
each case as amended hereby, including, without, limitation, the costs and fees
of the Bank’s legal counsel.

 

Ninth Amendment to Loan Agreement - Page 4



--------------------------------------------------------------------------------

Section 5.04. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.05. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Guarantors and the Bank and their
respective successors and assigns; provided, however, that neither the Borrower
nor any Guarantor may assign any of its obligations hereunder or under any Loan
Document without the prior written consent of the Bank.

Section 5.06. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. A facsimile signature or a signature transmitted electronically
shall be effective as an original signature.

Section 5.07. Effect of Waiver. No consent or waiver, express or implied, by the
Bank to or for any breach of or deviation from any covenant, condition or duty
by the Borrower or any Guarantor shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.

Section 5.08. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.09. Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN, AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS.

Section 5.10. Final Agreement. THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE BORROWER, THE GUARANTORS AND THE BANK.

Section 5.11. Agreement for Binding Arbitration. The parties agree to be bound
by the terms and provisions of the Bank’s current Arbitration Program, a true
and correct copy of which is attached hereto as Exhibit A and incorporated
herein by reference and is acknowledged as received by the parties pursuant to
which any and all disputes shall be resolved by mandatory binding arbitration
upon the request of any party.

[Remainder of page intentionally left blank.]

 

Ninth Amendment to Loan Agreement - Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

“BANK”

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:  

/s/ Thomas J. Krueger

Name:   Thomas J. Krueger Title:   Vice President, Loan Team Manager

 

“BORROWER” FOSSIL PARTNERS, L.P. By:   Fossil, Inc. Title:   General Partner  
By:  

/s/ Mike L. Kovar

  Name:   Mike L. Kovar   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer

 

“GUARANTORS” FOSSIL, INC. By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Executive Vice President, Chief   Financial
Officer and Treasurer

 

FOSSIL INTERMEDIATE, INC. By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

 

Ninth Amendment to Loan Agreement - Page 6



--------------------------------------------------------------------------------

FOSSIL TRUST By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

 

FOSSIL STORES I, INC. By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

 

ARROW MERCHANDISING, INC. By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Treasurer

 

FOSSIL HOLDINGS, LLC By:  

/s/ Mike L. Kovar

Name:   Mike L. Kovar Title:   Manager

 

FOSSIL INTERNATIONAL HOLDINGS, INC. By:  

/s/ Michael W. Barnes

Name:   Michael W. Barnes Title:   President

 

Ninth Amendment to Loan Agreement - Page 7



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION PROGRAM

 

Exhibit A to Ninth Amendment to Loan Agreement - Cover Page



--------------------------------------------------------------------------------

ARBITRATION

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Texas selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.



--------------------------------------------------------------------------------

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.